Citation Nr: 1126256	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-00 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen to the claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from May 1968 to August 1968.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

It is noted that the appellant was scheduled to appear for a Travel Board Hearing in October 2010.  He failed to report for this hearing.  He has not reported, nor has his representative averred, good cause for his failure to report.  Therefore, the Board may proceed with consideration of the claim.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  Service connection for asthma was denied in a February 1973 rating decision.  The appellant was informed of the determination and of the right to appeal.  The appellant did not appeal within one year of date of notification.

2.  VA received an application to reopen the claim of service connection for asthma in January 2006.

3.  The evidence added to the record since the February 1973 prior final decision on asthma is cumulative or redundant, and does not relate to any previously unestablished fact.


CONCLUSION OF LAW

The February 1973 rating decision denying service connection for asthma is final; new and material evidence sufficient to reopen the claim has not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the notice letter provided to the appellant in March 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, information concerning why the claim was previously denied, and information sought from him with regard to his report of mustard gas exposure.  This notice letter further included notice on how VA determines disability ratings and effective dates.  The RO provided the appellant with a questionnaire on his alleged exposure to mustard gas.  VCAA notice was provided prior to the adverse adjudication from which this appeal arises.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records, which has been associated with the claims file.  It is noted that the appellant reported treatment from various private facilities following service discharge would substantiate his claim and provided the type of evidence necessary to reopen the claim.  These facilities included Highland Hospital; St. Rose Hospital; and Fairmont Hospital.  VA requested copies of medical records on his behalf of the appellant from these sources based on information provided by the appellant.  The RO notified the appellant of the request to the hospital facilities and informed him that it was his responsibility to ensure that VA received the records in a letter dated June 2007.  The facilities responded that they had no records for the appellant.  The RO notified the appellant in a letter dated August 2007 that VA was unsuccessful in its attempt to secure the medical records from the sources he identified.  The RO provided the appellant additional medical release forms to identify sources of treatment and any names he may have used when obtaining those services.  No response from the appellant was received to August 2007 VA correspondence.  VA's failure to obtain these records did not violate its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street."); 38 C.F.R. §§ 3.159(c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records).  Furthermore, the duty to assist in the context of claims to reopen is limited to obtaining (1) making reasonable efforts to obtain non-Federal department or agency records, (2) obtaining records in the custody of a Federal department or agency, and (3) obtaining VA and military records.  38 C.F.R. § 3.159(c)(1), (2), and (3).  Here, VA has clearly made "reasonable efforts" to obtain the private medical records identified by the appellant and provided the appellant with ample opportunity to provide such records after notification that VA's attempt had been unsuccessful.  Furthermore, VA provided the appellant with information that could have helped VA perform another records request-VA asked whether he had possibly used a different name when seeking treatment, which would explain why the facilities could find no records for him.  But, again, the appellant offered no response.

Notably, neither the appellant nor his representative has not averred any harm or prejudice in VA's consideration of the matter without these records.

Additionally, in view of the appellant's report of mustard gas exposure, the RO requested information from the U.S. Department of Defense (DOD).  DOD informed VA that the appellant was not listed in the database of mustard gas participants.

Also, the Board notes that a specific VA examination/opinion is not needed to consider whether the appellant has submitted new and material evidence, but rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, remand for a VA examination/opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii).

VA provided the appellant the opportunity to have a hearing.  Although he requested a hearing in this matter, the appellant failed to report for the scheduled hearing without good cause.  No further hearing opportunity is required.  38 C.F.R. § 20.704(d) (Rule 704.  Scheduling and Notice of Hearings Conducted by the board of Veterans' Appeals at Department of Veterans Affairs Field Facilities).

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Applications to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence"" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision- makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the following reasons, the Board finds that the evidence received since the last prior final denial does not meet the low threshold for reopening as explained below.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a February 1973 rating decision, the RO denied service connection for asthma on the basis that asthma existed prior to entrance into service, treatment from the first day of service per the appellant's statements, and no indication that asthma was aggravated beyond normal progress of the disease.  It was noted that the appellant was discharge as not meeting induction standards.

The evidence of record at the time of the February 1973 decision included service treatment records, the claim and statements of the appellant.  Service treatment records reflect normal clinical evaluation on report of examination dated December 1967, with the exception of a scar/tatoo of left arm.  The appellant entered service in May 1968.  He was seen for bronchial asthma in June 1968.  At this time, the appellant reported a history of bronchial asthma dating to 1965.  It was noted that he had been to the dispensary several times, and bronchial asthma, acute, was documented and treated.  The impression was bronchial asthma, unfit for induction.  Additional service treatment notes reflect asthma existing prior to service.  Report of service separation examination dated July 1968 reflects that the appellant denied asthma on the history portion of that examination.  The examiner commented that the appellant had bronchial asthma, existing prior to service.  Clinical evaluation reflects abnormal lungs and chest.  The examiner commented that the appellant had bronchial asthma, existing prior to service.

The evidence of record at the time of the February 1973 decision included the appellant's original claim, VA Form 21-526, received by VA in January 1973.  On this application, the appellant reported that he had an asthma condition that began in 1953 or 1954.  He reported that he believed his disability was aggravated by his period of active duty.  He provided no further details.

Evidentiary submission received since the February 1973 prior final decision includes statements from the appellant and service personnel records.

In a September 1993 statement, the appellant argued that he was fit on service entry and that he was exposed to gas as part of gas tank exercise that effected his breathing, caused him to cough up blood, and made him sick.  He reports that he required medical treatment and that he frequently visited the infirmary after this event.

On VA Form 21-526 received by VA in January 2006, the appellant reported that he had bad lungs and asthma, which began in June 1968.  He checked the box in section II reporting affirmatively that he was exposed to mustard gas and had asthma.  He did not identify when or how he was exposed as requested in section II, 7c of that form.

Service personnel records reflect that the appellant acknowledged with his signature on 29 July 1968 that he did not meet the medical fitness standards for induction when he was inducted on 28 May 1968, and that he understood that his release from the Army would be without entitlement to disability benefits from the service.  Per section 3.304(3), the Board does not consider this particular negative evidence.  

In a March 2006 statement, the appellant reported that he was in good health until he was exposed to mustard gas during training, and he has been sick from then on.  A November 2007 statement from the appellant reflects similarly.

A DOD response to VA inquiry on alleged mustard gas exposure reflects that recruits normally undergo training with a tear agent and that there was nothing to indicate that the appellant had been exposed to a mustard agent.

Having carefully reviewed the evidence of record the Board finds that new and material has not been submitted to reopen the claim for service connection for asthma.  The recent evidentiary submissions, to include the new theory of entitlement based on mustard gas exposure, do not tend to show any previously unestablished fact-namely, worsening of asthma by service to include any incident of service, such as, the alleged mustard gas exposure.

The evidence is not new, but rather cumulative and redundant regarding the appellant's assertion that his asthma was incurred in or aggravated by service.  The recent evidentiary submissions are not material as they do not tend to establish a previously unestablished fact.  The claim was previously denied because aggravation of a preexisting disability by service was not shown.  Nothing in the recent evidentiary submission shows the state of the appellant's asthma condition at any time following service.  His report that it was made worse by service is the same report made by him when the claim was previously denied in 1973.

Accordingly, the claim is denied as the recently submitted evidence shows no indication that asthma was incurred in or aggravated by active service (or an incident of service).  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  There is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim for service connection for asthma is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


